

117 HR 5091 IH: To establish certain requirements with respect to the appointment of the Attending Physician, and for other purposes.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5091IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Gohmert (for himself, Mr. Weber of Texas, and Mrs. Miller of Illinois) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo establish certain requirements with respect to the appointment of the Attending Physician, and for other purposes.1.Appointment of Attending Physician(a)In generalThe Attending Physician shall be appointed by the Speaker of the House of Representatives and the majority leader of the Senate.(b)Effective dateSubsection (a) shall apply with respect to an individual appointed to fill a vacancy in the office of Attending Physician after the date of enactment of this Act.